HARRIS, Chief Judge.
We affirm the defendant’s conviction and sentence for trafficking in cocaine. However, our review of the record reveals that the defendant was never apprised of his right to contest the amount of the contract attorney’s lien that was imposed. See Smith v. State, 622 So.2d 638 (Fla. 5th DCA 1993). Therefore, the $600 lien is stricken without prejudice to its reimposition upon compliance with Rule 3.720(d)(1), Florida Rules of Criminal Procedure. The case is remanded for further proceedings consistent with this opimon.
AFFIRMED in part and REMANDED for proceedings consistent with this opimon.
GOSHORN and PETERSON, JJ, concur.